Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or
 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Election/Restriction
Applicant’s election without traverse of Group I, claims 1-32, in the reply filed on October 11, 2022  is acknowledged.  Claims 33 and 34 are withdrawn from consideration as being directed to a nonelected invention.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4, 9, 16, 28 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of the claims recite multiple sets of ranges, which is indefinite in the failure to recite the metes and bounds of the claimed subject matter.  Each claim should reference a single range to clearly specify the subject matter from which others are to be precluded.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed catalyst article for NOx remediation.  The prior art of record fails to teach or suggest a catalytic article comprising a substrate, a washcoat layer comprising metal promoted molecular sieves, therein the zeolite surface area, the volumetric zeolite surface area or the total zeolitic surface areas falls within the herein claimed range. The instantly claimed article recognizes a somewhat unexpected relationship between increasing surface areas of a coated core and an increase in low temperature NOx conversion, as compared to decrease in NOx conversion when the coated core is used in higher temperature NOx conversion.
Accordingly, claims 1-3, 5-8, 10-15, 17-30 and 32 are allowable over the prior art of record.  The instant application could be passed to issue upon resolution of the rejections of claims 4, 9, 16 and 31, and the cancellation of non-elected claims 33 and 34.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2014/0357476 discloses an article for NOx remediation and demonstrates that there is a relationship between the surface area loss of a CuCHA article and the sodium concentration in the article.  The US 9,302,256 disclosed by applicant discloses various articles having copper or iron small pore molecular sieves, but provides insufficient disclosure beyond a BET surface area to calculate the zeolitic surface area, the volumetric zeolitic surface area or the total   zeolite surface area of the produced articles.
Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732